DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
The priority application No. 2017-018938 filed in Japan on February 03, 2017 has been received and it is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansen et al. (“Fast Monomers:Factors Affecting the Inherent Reactivity of Acrylate Monomers in Photoinitiated Acrylate Polymerization”).
Jansen et al. teach the monomer of formula:

    PNG
    media_image1.png
    47
    109
    media_image1.png
    Greyscale
, wherein R is a -C2H5 group (Scheme 1 on page 3864 and compound (13) in Table 1, page 3865).
	This is a monomer of formula (j) wherein R1 is a hydrogen atom, R2 is a C2 alkylene group, R3 is a single bond, and Z2 is a linear alkyl with 2 carbon atoms.

Allowable Subject Matter
Claims 1-6 are allowed.
The prior art does not teach the resist underlayer film-forming composition of claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the objection to the specification is withdrawn following the applicant’s amendment to the specification;
-the rejection of claim 7 under 35 U.S.C. 102(a)(1) as being anticipated by Masuyama et al. (JP 2012-108480, with attached machine translation) is withdrawn following the applicant’s amendment to claim 7;
-the rejection of claim 7 under 35 U.S.C. 102(a)(1) as being anticipated by Wakata et al. (JP 2004-302371) is withdrawn following the applicant’s amendment to claim 7; and
-the rejection of claim 7 under 35 U.S.C. 102(a)(1) as being anticipated by Padmanaban et al. (US Patent 6,329,117) is withdrawn following the applicant’s amendment to claim 7.
The applicant notes that the reference Nishita et al. (WO 2017/086213) is a grace period inventor-originated disclosure under 102(b)(1)(A). Therefore, the rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over by Nishita et al. (WO 2017/086213, with citations from the English equivalent US 2019/0317405) in view of Padmanaban et al. (US Patent 6,329,117) is withdrawn.
However, new grounds of rejection for the amended claim 7 are shown in paragraphs 4 and 5 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722